November 14, 2008

Mr. Scott D. Peters
1551 North Tustin Avenue
Suite 300
Santa Ana, CA 92705

Dear Scott:

As you are aware, the Board of Directors of Grubb & Ellis Healthcare REIT, Inc.
(the “Company”) desires to become self-managed. As an initial step, we are
hiring you to spearhead this endeavor.

On November 11, 2008, the Board of Directors of the Company approved the terms
of your initial compensation arrangement with the Company, which will be
re-evaluated after six (6) months, as described below. This letter agreement
(“Letter Agreement”) sets forth the terms and conditions of your initial
compensation package and your employment arrangement as Chief Executive Officer
and President of the Company, as approved by the Board of Directors of the
Company (the “Board”). After you have reviewed the terms of this Letter
Agreement, please sign below to signify your acceptance.

You are hereby employed as of November 1, 2008 as the Chief Executive Officer
and President of the Company. In your capacity as Chief Executive Officer and
President of the Company, you will have the duties, responsibilities and
authority commensurate with such position as shall be assigned to you by the
Board. In your capacity as Chief Executive Officer and President of the Company,
you will report directly to the Board.

Your employment shall be for a term beginning on November 1, 2008 and ending on
November 1, 2010 (the “Employment Period”), unless terminated earlier as
described below. The Letter Agreement will expire at midnight on that date.
During the Employment Period, the Company understands that you intend to live in
Arizona and to perform the services hereunder primarily at the Company’s offices
located in or near Phoenix, Arizona or Scottsdale, Arizona. You acknowledge and
agree that the nature of the Company’s business will require you to travel from
time to time.

During the Employment Period, you will be entitled to four (4) weeks of paid
vacation time per calendar year, and accrual of vacation time is capped at a
maximum of five (5) weeks. A maximum of one (1) week of any unused vacation may
carry over from calendar year to calendar year in accordance with the general
policies of the Company and subject to applicable law.

During the Employment Period, you agree to devote your full business time and
best efforts to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to you hereunder, to use
your best efforts to perform faithfully and efficiently such responsibilities.
During the Employment Period it will not be a violation of this Letter Agreement
for you to (A) serve on corporate, civic or charitable boards or committees, (B)
deliver lectures, fulfill speaking engagements or teach at educational
institutions and (C) manage personal investments, so long as such activities do
not interfere with the performance of your responsibilities as an employee of
the Company in accordance with this Letter Agreement and do not involve
competition with the Company or any other actual or apparent conflict of
interest with the Company. You agree that you shall not otherwise perform any
services for any other business or be employed or engaged as a consultant by any
other person or enterprise during the Employment Period.

Effective November 1, 2008, your initial annual base salary has been set at the
annual rate of three hundred fifty thousand dollars ($350,000.00) (“Base
Salary”), payable in semi-monthly installments. During the Employment Period,
you will be eligible to receive an annual cash bonus, based upon the achievement
of performance goals set by the Compensation Committee of the Board (the
“Committee”) from time to time, after discussion of such goals with you. The
amount of any such bonus and the decision as to whether to pay such a bonus
shall be in the sole discretion of the Company. The maximum annual bonus payable
to you upon the achievement of the applicable performance goals initially has
been set at one hundred percent (100%) of your Base Salary. The Company will pay
your annual bonus, if any, no later than March 15 of the year following the year
in which you earned the bonus. Your maximum bonus for fiscal year 2008, if any,
will be prorated based on the number of days that you were employed by the
Company during such fiscal year. These Base Salary and bonus terms shall be
subject to review and modification by the Company in its sole discretion at any
time after April 30, 2009, as described below.

We understand that, upon your separation from Grubb & Ellis Company, you elected
to continue participation in Grubb & Ellis Company’s group medical, dental,
vision and/or prescription drug plan benefits under Section 4980B of the
Internal Revenue Code (COBRA). During the six month period beginning on
November 1, 2008, and ending on April 30, 2009, we will pay your applicable
monthly premium under COBRA for participation in such plans subject to the
condition that you remain eligible for participation in those plans. At the
conclusion of such six month period, in connection with its review of your
compensation arrangement described below, the Committee will evaluate
alternatives for medical, dental, vision and/or prescription drug plan coverage
for you. Any decisions made with respect to such coverage will be made by the
Committee, after consultation with you, but in the Committee’s sole discretion.

On November 14, 2008 (the “Grant Date”), the Board granted you forty thousand
(40,000) restricted shares of the Company’s common stock (the “Restricted
Shares”). Subject to your continued employment by the Company through each
vesting date, the Restricted Shares will vest and become non-forfeitable in
equal annual installments of 33-1/3% each, on the first, second and third
anniversaries of the Grant Date. The Restricted Shares will be granted pursuant
to, and will be subject to the terms and conditions of, the NNN
Healthcare/Office REIT, Inc. 2006 Incentive Plan and the Company’s standard
Restricted Stock Agreement. If there is any inconsistency or ambiguity among
this Letter Agreement, the Plan or the Restricted Stock Agreement, the Plan
shall prevail.

Nothing in any of the Company’s personnel policies will be deemed to constitute
a contract of employment or otherwise to be contractually binding. At all times,
your employment with the Company is “at-will” which means that you may resign at
any time for any reason and the Company may terminate your employment at any
time for any reason, with or without advance notice. If your employment is
terminated for any reason, this Letter Agreement will terminate automatically
and the Company shall have no further obligations to you, other than for payment
of your base salary through the date of termination to the extent not
theretofore paid. Notwithstanding the foregoing, if, during the Employment
Period, the Company terminates your employment other than for Cause or
Disability (each as defined below), and, within forty-five (45) days after your
date of termination, you enter into a separation agreement including a general
release of claims and obligations against Company and its affiliates in a form
and substance acceptable to the Company, then you will be entitled to (A) a
severance payment equal to 0.5 times your Base Salary, payable in a lump sum in
cash within sixty (60) days after your date of termination, the exact payment
date to be determined by the Company but in no event earlier than eight (8) days
after you execute the separation agreement; and (B) a payment equal to a
pro-rata portion of your annual bonus for the performance year in which your
date of termination occurs, determined by multiplying a fraction, the numerator
of which is the number of days during the performance year of termination that
you are employed by the Company and the denominator of which is 365, by the
amount you would be able to receive if the date of termination were the end of
the performance year. The bonus payment described in (B) will be payable to you
in a lump sum in cash within sixty (60) days after your date of termination, but
in no event earlier than eight (8) days after you execute the separation
agreement.

For purposes of this Letter Agreement, “Cause” shall consist of any of the
following (i) your failure to meet performance standards agreed upon by you and
the Board; (ii) your failure to follow the lawful directions of the Board;
(iii) any act of fraud, misappropriation, dishonesty or embezzlement by you,
whether or not such act was committed in connection with the business of the
Company; (iv) your breach of this Letter Agreement that is not cured by you
within thirty (30) days of written notice by the Company; (v) your failure to
abide by laws applicable to you in your capacity as an employee, executive or
representative of Company or applicable to Company or any of its parents or
subsidiaries; (vi) your conviction of, or plea of guilty or nolo contendere to,
the commission of a felony or a crime involving moral turpitude (including
pleading guilty or nolo contendere to a felony or lesser charge which results
from plea bargaining), whether or not such felony, crime or lesser offense is
connected with the business of the Company; or (vii) violation of the Company’s
policy against harassment or its equal employment opportunity policy or a
material violation of any other policy or procedure of the Company.

For purposes of this Letter Agreement, “Disability” shall mean your inability to
perform the essential functions of your job, with or without reasonable
accommodation for a period of at least ninety (90) substantially continuous
days.

This Letter Agreement shall be interpreted and administered in a manner so that
any amount or benefit payable hereunder shall be paid or provided in a manner
that is either exempt from or compliant with the requirements Section 409A of
the Internal Revenue Code (the “Code”) and applicable Internal Revenue Service
guidance and Treasury Regulations issued thereunder (and any applicable
transition relief under Section 409A of the Code).

Notwithstanding anything in this Letter Agreement to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder by reason of your termination of employment,
such amount or benefit will not be payable or distributable to you by reason of
such circumstance unless (i) the circumstances giving rise to such termination
of employment meet any description or definition of “separation from service” in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definitions), or
(ii) the payment or distribution of such amount or benefit would be exempt from
the application of Section 409A of the Code by reason of the short-term deferral
exemption or otherwise. If this provision prevents the payment or distribution
of any amount or benefit, such payment or distribution shall be made on the
date, if any, on which an event occurs that constitutes a Section 409A-compliant
“separation from service,” or such later date as may be required by the
following paragraph.

If any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Letter Agreement by reason of your
separation from service during a period in which you are a “specified employee”
(as defined in Section 409A of the Code and applicable regulations), then
payment or commencement of such non-exempt amounts or benefits shall be delayed
until the earlier of (i) thirty (30) days following your death, or (ii) the
first day of the seventh month following your separation from service.

In connection with the Board’s approval of the terms of your compensation and
employment arrangement as provided herein, it reserved the right to review and
revise such terms after a period of six months (approximately April 30, 2009).
At such time and at any time thereafter, the Board or the Committee may, in its
sole discretion, change the terms of your employment arrangement and
compensation provided herein, including, but not limited to, increasing or
decreasing the rate of your annual base salary and/or your annual cash bonus
opportunity. Notwithstanding the foregoing, in connection with such six month
review of your compensation arrangement, the Company will not decrease your
annual base salary by more than twenty percent (20%) from the Base Salary
provided herein. In its six-month review, the Board or the Committee will
consider, among other things, your performance and the Company’s performance.
After this initial six-month period, the Board or the Committee will review your
compensation at least annually and may increase or decrease your compensation
and/or your annual cash bonus opportunity from year to year. The annual review
of your compensation by the Board or the Committee will consider, among other
things, your own performance, and the Company’s performance.

You agree that upon termination of this Letter Agreement or your employment or
at any time upon request of the Company, you shall return to the Company
immediately any and all records, files, software, software code, memoranda,
reports, price lists, customer lists, drawings, plans, sketches, documents,
technical information, contracts, sales or marketing materials, personnel
information financial information, and the like (together with all copies of
such documents and things) relating to the business of Company and all other
property of the Company and shall not retain or provide to others any copies,
excerpts, summaries, abstracts or other representations thereof.

The provisions of this Letter Agreement are severable from one another and the
invalidity of one part of the Letter Agreement shall not invalidate any other
part.

This Letter Agreement shall be deemed to be made in and shall in all respects be
interpreted, construed and governed by and in accordance with the laws of the
State of Maryland (without giving effect to the conflict of law principles
thereof). No provision of this Agreement or any related documents shall be
construed against, or interpreted to the disadvantage of either of us by any
court or any governmental or judicial authority by reason of either of us
having, or being deemed to have, structured or drafted such provision or any
portion of this Letter Agreement.

This Letter Agreement is intended to be the final expression of our agreement
with respect to the subject matter hereof and this is the complete and exclusive
statement of the terms of that agreement, notwithstanding any representations,
statements or agreements to the contrary made by either of us. This Agreement
supersedes any former agreements governing the same subject matter. This Letter
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

If the foregoing is acceptable to you, please so indicate by signing a copy of
this letter where indicated below and returning it to the undersigned.

Very truly yours,

GRUBB & ELLIS HEALTHCARE REIT, INC.

By: /s/ Andrea R. Biller
Andrea R. Biller
Executive Vice President


Agreed and accepted this 14th day of November, 2008.

/s/ Scott D. Peters
Scott D. Peters

